1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorneys for Defendant
6    JASON CORBISEZ

7
                              IN THE UNITED STATES DISTRICT COURT
8
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                     Case No. 6:18-MJ-00060-JDP
11
                     Plaintiff,                    STIPULATION AND ORDER TO CONTINUE
12                                                 ARRAIGNMENT
             v.
13
      JASON CORBISEZ,                               NEXT DATE: November 28, 2018
14                                                  TIME      10:00 a.m.
                     Defendant.                     JUDGE:    Hon. Jeremy D. Peterson
15
16          IT IS HEREBY STIPULATED, by and between the parties, through their respective
17   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the Plaintiff, and Assistant
18   Federal Defender David Harshaw, counsel for Jason Corbisez, that the Court continue the

19   arraignment to allow for a video teleconference.
            Mr. Corbisez just completed an in-patient rehabilitation. He is currently in a sober-living
20
     house that has a curfew. He could not personally make his arraignment without violating curfew
21
     because he lives in San Diego, which is almost a day round trip driving from Yosemite. The
22
     parties, thus, request that he be allowed to appear at his arraignment via video teleconference
23   from the District Court for the Southern District of California.
24          Defense counsel will arrange the date for the video conference after consulting with the
25   Clerk of both Courts. Defense counsel will supply this date by November 28, 2018.

26
27   DATED: November 20, 2018                      Respectfully submitted,

28
                                                   HEATHER E. WILLIAMS
                                                    -1-
                                                    Federal Defender
1
2                                                   /s/ David Harshaw
                                                    DAVID HARSHAW
3                                                   Assistant Federal Defender
4                                                   Attorneys for JASON CORBISEZ
5
     DATED: November 20, 2018                       MCGREGOR W. SCOTT
6
                                                    United States Attorney
7
                                                    /s/ Susan St. Vincent
8                                                   SUSAN ST. VINCENT
                                                    Yosemite Legal Officer
9                                                   Attorney for Plaintiff
10
                                                    ORDER
11
              The court accepts the above stipulation and adopts its terms as the order of this court.
12
     Accordingly, the hearing set for November 28, 2018 in Case No. 6:18-MJ-00060-JDP is
13
     continued to a date to be supplied by defense counsel to the clerk of this court on November 28,
14
15   2018. Arraignment will be by video teleconference from the District Court for the Southern

16   District of California.

17
     IT IS SO ORDERED.
18
19
     Dated:      November 27, 2018
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28
                                                       -2-
